Title: Thulemeier to the American Commissioners: Résumé, 24 January 1785
From: Thulemeier, Friedrich Wilhelm von
To: American Commissioners


				⟨The Hague, January 24, 1785, in French: The king has authorized me to transmit to you some observations on the counterproject of the treaty of commerce, which you sent me on November 10 and which a Dutch courier delivered on the twenty-sixth. An express courier charged with dispatches for the Dutch ambassador at Paris provides me today with a safe and swift opportunity. Since the Prussian chancellery as well as the king and his ministers are unfamiliar with the English language, I had to have a French translation of the treaty made, and to demonstrate its accuracy, I had it placed alongside the enclosed observations. I flatter myself that the latter will appear to you dictated by the spirit of justice, equity, and humanity that characterizes all the endeavors of my monarch. I do not doubt that your next letter will facilitate an agreement and enable us to complete the treaty.⟩
			